Citation Nr: 1136510	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  03-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a nervous disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a decision dated January 2005, the Board reopened a prior final decision on a claim of entitlement to service connection for a nervous condition, including posttraumatic stress disorder (PTSD).  The Board then remanded the reopened claim to the RO for additional development.

In a decision dated June 2007, the Board denied a claim of entitlement to service connection for a nervous disorder, to include PTSD, on the merits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated April 23, 2010, the Court upheld the Board's decision denying service connection for PTSD.  The Court reversed the Board's determination regarding the issue of entitlement to service connection for a nervous disorder to the extent that the Board held that a nervous disorder preexisted service.  This issue was remanded for readjudication consistent with a finding that the Veteran entered service in sound condition.

The Board notes that, while this particular claim was pending before the Court, the RO developed and adjudicated additional issues involving a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for Guillan-Barre Syndrome and its residuals.  In developing these claims, the RO printed additional VA clinical records in October 2009 and January 2010 which either contain evidence duplicative of records previously before the Board or evidence which is not relevant to the claim on appeal.  Additionally, the RO associated with the claims folder a March 2010 VA Compensation and Pension (C&P) neurologic disorders examination report to determine the nature and etiology of Guillan-Barre Syndrome and its residuals, which does not contain any evidence relevant to the claim on appeal.  

As such, the addition of these records would not preclude a Board decision at this time.  See generally 38 C.F.R. §§ 19.37, 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a nervous disorder which is due to his military service.  It is the finding of the Board that the Veteran offers what can only be described as a very unreliable history of events and psychiatric symptomatology.  In general, the Veteran has asserted that his psychiatric problems began in service or, alternatively, that his current disorders are attributable to events during active service.

The record on appeal reveals that the Veteran has been given multiple psychiatric diagnoses over the course of many years, including bipolar disorder (BPD), schizophrenia chronic undifferentiated type (SCUT), schizophrenia paranoid type, cluster B personality disorder, borderline personality disorder, benzodiazepine dependence, major depressive disorder, histrionic personality and PTSD.

As indicated above, a Memorandum Decision dated April 23, 2010 upheld the Board's June 2007 decision which denied service connection for PTSD.  Thus, the Board has no jurisdiction to further review this particular diagnosis.

An October 2006 VA examination report, which reflects a meticulous review of the Veteran's claims file including his medical history and service personnel records, found that the Veteran's current neuropsychiatric disorder was diagnosable as recurrent major depressive disorder.  The examiner also stated that the Veteran's "principal and most disabling condition is his characterological disorder, a pre-existent condition."  This examiner accepted as true the Veteran's history of psychiatric treatment in 1970 for which records are not associated with the claims folder.

Notably, the Veteran's December 1965 pre-induction Report of Medical History reflects that he reported a history of nervous disorder and a family history of psychiatric illness.  However, examination reflected a normal clinical evaluation of his psychiatric status.  In the April 2010 Memorandum Decision, the Court held that the Veteran's endorsement of a pre-service history of nervous disorder, alone, did not constitute clear and unmistakable evidence that the Veteran manifested a nervous disorder prior to his entrance into active service.  Thus, the Court held that the presumption of soundness attaches to this claim.

To avoid any confusion on remand, the Board observes that the currently diagnosed borderline personality disorder is not deemed a disease or injury within the meaning of VA law and regulation.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In pertinent part, the provisions of 38 C.F.R. § 3.303(c) explain this determination as follows:

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof) and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.... In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of actions or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.... [P]ersonality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation.

As noted in Winn, a personality disorder is deemed a "defect," "the very nature of which connotes that the condition preexisted service."  Winn, 8 Vet. App. at 515.  As held in Winn, as a personality disorder is not considered a disease within the meaning of veterans' benefits law, it cannot be considered "the type of disease- or injury-related defect to which the presumption of soundness can apply."  Id. at 516.

Thus, the record necessarily reflects that the Veteran entered service with a preexisting personality disorder (from which it appears that the October 2006 VA examiner accounted for the report of a preservice history of nervous troubles).  While this disorder is not subject to service connection, the provisions of 38 C.F.R. § 4.127 provide that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See also VAOPGCPREC 82-90 (July 18, 1990) (explaining that service connection can be awarded for a superimposed injury on developmental defect).

With regard to the purposes of this remand, the Board observes that service incurrence will be presumed for certain chronic diseases, such as psychoses, if manifest to a compensable degree within one year following separation from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  See also Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008) (holding that medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that the claimant had a chronic condition in service, or during an applicable presumptive period, and that he/she still has the same chronic condition).

The Veteran was separated from active service in April 1968.  In January 1970, the Veteran filed an application for service connection for a "nervous condition" which he asserted began in service.  By rating action dated March 1970, the claim was denied as he provided no information regarding any postservice treatment.

The first available postservice medical record consists of VA hospitalization records in Chicago, Illinois in October and November 1975 for paranoid schizophrenia, which is a psychosis.  See 38 C.F.R. § 4.130 (organizing Schizophrenia and Other Psychotic Disorders under Diagnostic Codes 9201-11).  At that time, the Veteran reported that he first noticed having hallucinations and bizarre behavior in "1968."  He also reported treatment for many years with Thorazine, which had been provided by "St. Mary Hosp. M.H.C."  Notably, this facility was also located in Chicago, Illinois.  See generally VA clinical record dated April 2002; VA C&P examination report dated October 2006.

The Veteran's VA clinical records in 1991 first reflect his report of being in receipt of disability benefits with the Social Security Administration (SSA).  An April 2002 VA clinical record noted a history of the Veteran receiving SSA benefits "since 1970 due to SCUT" while other information of record reflects that he stopped working due to disability in 1973. 

With respect to the issue of a psychosis manifesting within the presumptive one year period following service, the Board notes that the records from St. Mary Hospital and SSA may contain relevant evidence, if still existing.  

To ensure complete development of this claim, the Board remands the case in an attempt to obtain these records, although they are more than 40 years old and probably not likely to exist, however, the Board wishes to avoid further litigation of this case at the Veteran's Court.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's psychiatric treatment at the San Juan VA Medical Center since January 2010.

2.  Assist the Veteran in obtaining any records of his psychiatric treatment at St. Mary's Hospital of Chicago, Illinois between the time period from 1968 to 1975.

3.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records which appear to have been filed in the 1970's.  A copy of any response from SSA, to include all records provided and/or a negative reply, should be included in the claims file.

4.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If additional records are received from St. Mary's Hospital and/or SSA, the RO should consider whether these records add any new evidence which alters the factual basis supporting the opinion of the October 2006 VA examiner.  The RO should also consider the applicability of the provisions providing for presumptive service connection for psychosis.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

